This morning Dr. Dick, a physician, came into court, and stated that one of the jurymen (Mr. Mandeville) was too ill of a bilious attack to attend without danger to his life, and he did not think he would be able to attend for several days. The Court having sat four weeks, and expecting to rise this week, and it being stated by the other jurors that there was no probability that they could agree, and the jury being called, and Mr. Mandeville not appearing, the Court discharged the other jurors and continued the cause.